                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                               MACON DIVISION

 ROBBIN AMANDA BAYSE, a/k/a
 ROBERT BAYSE,

        Plaintiff,
                                                       CIVIL ACTION NO.
 v.                                                  5:18-cv-00049-TES-CHW

 Comm’r GREGORY DOZIER, et al.,

        Defendants.

                 ORDER ADOPTING MAGISTRATE JUDGE’S
                     REPORT AND RECOMMENDATION
______________________________________________________________________________

       The Court previously issued an Order [Doc. 36] adopting the United States

Magistrate Judge’s recommendation [Doc. 35] to deny Plaintiff’s Motion for Preliminary

Injunction and Temporary Restraining Order [Doc. 19]. The Court vacated the Order in

light of mitigating factors that caused Plaintiff to file his objections late. See [Doc. 41].

Now, taking into consideration Plaintiff’s objections and in accordance with 28 U.S.C. §

636(b)(1), the Court conducts the following de novo review of Plaintiff’s motion.

                                  FACTUAL BACKGROUND

       Plaintiff is a transgender female currently housed at Valdosta State Prison in

Valdosta, Georgia. [Doc. 1, p. 6; Doc. 11]. In his Complaint, he alleges that he was

diagnosed in 2015 with gender dysphoria, which he defines as “a marked incongruence

between the gender [she] ha[s] been assigned to . . . and [her] experienced/expressed
gender” in association with “distress about this incongruence.” [Doc. 1, p. 10, ¶ 12]

(quoting American Psychiatric Association, Diagnostic and Statistical Manual of Mental

Disorders 453 (5th ed. 2013)). He further alleges that his gender dysphoria causes him

“severe emotional pain and severe distress” and the only way to cure the incongruity

between his “assigned” gender and his chosen gender identity—and the distress arising

from it—is through sex reassignment surgery or “SRS.” [Id. at p. 10, ¶ 13]. According to

Plaintiff, both his former treating psychiatrist and his treating physician at Johnson State

Prison in Wrightsville, Georgia, referred her for SRS. [Id. at pp. 1, 9, ¶¶ 1, 2]. He alleges

that Defendants have denied his requests for SRS, and in doing so, have been deliberately

indifferent to his serious medical needs in violation of the Eighth Amendment. [Id. at pp.

16–17]. He also alleges that the Georgia Department of Corrections’ (“GDC”) policy that

vaginoplasty is a “[s]urgery not medically necessary [that] shall not be provided except

for cystocele or rectocele 1 unless patient’s attending physician prescribes the treatment

and [t]he service is approved” is discriminatory against transgender female inmates and

violates the Equal Protection Clause of the Fourteenth Amendment both facially and as

applied to her. [Id. at pp. 7, 17–19]. Plaintiff seeks injunctive, compensatory, and punitive

relief for these alleged violations.




1   Plaintiff describes these conditions as involving damage to the vaginal wall. [Doc. 1, p. 15, 40].

                                                         2
       Plaintiff filed a Motion for Preliminary Injunction and Temporary Restraining

Order, seeking an order “enjoining Defendants from interfering with the discretion of the

mental health and other medical professionals,” instructing GDC to provide him with

“adequate medical care, including SRS” and declaring GDC’s “blanket policy against

SRS” unconstitutional. [Doc. 19, pp. 6–7]. He claims that since September 2015, he has not

had a treatment plan for his gender dysphoria, that he has not received necessary

treatment other than hormone therapy, and that the delay in providing her SRS treatment

has caused him irreparable harm in the form of “severe anxiety and depression.” [Id. at

pp. 2, 3, 6]. He supports his contentions with an affidavit in which he states, “My

continued requests to be seen by [a] qu[a]lified physician, psychiatrist, or psychologist

for treatment of my severe gender dysphoria have been futile, even though . . . [I] have

attempted suicide, self-mutilation and self-castration due to my incongruence between

my expressed gender and assigned gender.” [Doc. 22, ¶ 7]. As a result of his gender

dysphoria and the depression arising from it, Plaintiff also states that he has “developed

an eating disorder where I often do not eat or throw-up my food. I have lost over 50 lbs.

in the past 2 years.” [Id. at ¶ 8]. He concludes that, in the absence of “medically necessary

treatment, including SRS, I am being placed at increased risk of suicide, self-mutilation

and self-castration.” [Id. at ¶ 9].




                                             3
       In response to Plaintiff’s motion, Defendants argue that Plaintiff has not met his

burden of establishing the following four factors necessary to show entitlement to a

preliminary injunction:

       (1) [he] has a substantial likelihood of success on the merits; (2) irreparable
       injury will be suffered unless the injunction issues; (3) the threatened injury
       to [Plaintiff] outweighs whatever damage the proposed injunction may
       cause [Defendants]; and (4) if issued, the injunction would not be adverse
       to the public interest.

Siegel v. LePore, 234 F.3d 1163, 1176 (11th Cir. 2000) (citations omitted). The Magistrate

Judge agreed and recommended that Plaintiff’s motion be denied. Plaintiff objects to the

entirety of the Magistrate Judge’s Report and Recommendation. [Doc. 37].

                                      DISCUSSION

       When parties submit objections to a magistrate judge’s recommendations, the

Court must “make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1).

In doing so, the Court need not consider “[f]rivolous, conclusive, or general objections.”

United States v. Schultz, 565 F.3d 1353, 1361 (11th Cir. 2009) (per curiam) (quoting Marsden

v. Moore, 847 F.2d 1536, 1548 (11th Cir. 1988)). The Court may also, within its discretion,

“decline to consider a party’s argument when that argument was not first presented to

the magistrate judge.” Williams v. McNeil, 557 F.3d 1287, 1292 (11th Cir. 2009).

       The Court reviewed the parties’ arguments and the Magistrate Judge’s

determinations and now concludes that the Magistrate Judge’s findings were


                                             4
appropriate. The vast majority of Plaintiff’s objections are conclusory and the remainder

are unsupported by admissible evidence. 2 Accordingly, the Court ADOPTS the

Magistrate Judge’s recommendations over Plaintiff’s objections and makes the Report

and Recommendation [Doc. 35] the order of the Court.

        SO ORDERED, this 17th day of December, 2018.




                                                            S/ Tilman E. Self, III
                                                            TILMAN E. SELF, III, JUDGE
                                                            UNITED STATES DISTRICT COURT




2While the Court recognizes that it “may rely on affidavits and hearsay materials which would not be
admissible evidence . . . if the evidence is appropriate given the character and objectives of the injunctive
proceeding,” Levi Strauss & Co. v. Sunrise Int’l Trading Inc., 51 F.3d 982, 985 (11th Cir. 1995) (citations
omitted), Plaintiff’s request for a mandatory injunction carries with it a heightened burden that can only
be satisfied upon a strong showing of facts that are clearly in his favor, see Fox v. City of W. Palm Beach, 383
F.2d 189, 194 (5th Cir. 1967) (“Mandatory injunctions are to be sparingly issued and [only] upon a strong
showing of necessity and upon equitable grounds which are clearly apparent.”); Miami Beach Fed. Sav. &
Loan Ass’n v. Callander, 256 F.2d 410, 415 (5th Cir. 1958) (“A mandatory injunction . . . especially at the
preliminary stage of proceedings, should not be granted except in rare instances in which the facts and law
are clearly in favor of the moving party.”); see also Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.
1981) (holding that Fifth Circuit Court of Appeals cases decided before October 1, 1981 are precedential for
courts in the Eleventh Circuit).

                                                       5
